Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/01/2022 has been entered. Claims 18-25 remain pending in the application. New grounds of rejections necessitated by amendments are discussed below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe the limitation of “the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope” (emphasis added). The drawings generally disclose a fluorescent microscope (Figs. 7a and 7b show the fluorescent microscope 40) and paragraphs [0062]-[0064] discloses the depth of a well smaller than the DOF, however the drawings and paragraphs [0062]-[0064] fails to support the “unfiltered” depth of field in an express, implicit, or inherent way. Note that any negative limitation or exclusionary proviso must have basis in the original disclosure and that the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)).
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe the limitation of “the fluorescence microscope is configured to observe direct fluorescent signals” (emphasis added). The drawings generally disclose a fluorescent microscope (Figs. 7a and 7b show the fluorescent microscope 40) and paragraphs [0024], [0049], [0060]-[0064] generally disclose observing fluorescence signals, however the drawings and paragraphs fails to support the fluorescent microscope is configured to observe “direct” fluorescence signals in an express, implicit, or inherent way. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites “100 times or less than the depth of field…” in line 12. The use of “or less” renders the scope of the claim unclear. The broadest reasonable interpretation of “100 times or less” would include any value less than 100, which would include 1 and 0. However, the claim recites each of the wells has a depth “larger than a depth of field…”. Would the depth have to be more than 1 times than the depth of field? (1 times than the depth of field would mean that the well depth is equal to the depth of field) Thus, it is unclear if the scope of the claim would include 1 and 0 in the interpretation of “or less”. Claim 22 is unclear for similar reasons as claim 18.  Claims 21 and 23-25 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites “an intended biochemical reaction” in line 14. Since “a biochemical reaction” is established in line 8, it is unclear if the intended biochemical reaction of line 14 is the same or different from the biochemical reaction of line 8. Claims 21 and 23-25 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 19, claim 19 recites “an intended biochemical reaction” in lines 9-10. Since “a biochemical reaction” is established in line 4, it is unclear if the intended biochemical reaction of lines 9-10 is the same or different from the biochemical reaction of line 4. Claims 20 is rejected by virtue of its dependence on a rejected base claim.
Regarding claim 22, claim 18 recites “an intended biochemical reaction” in line 14. Since “a biochemical reaction” is established in line 8, it is unclear if the intended biochemical reaction of line 14 is the same or different from the biochemical reaction of line 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 20080176290 A1, hereinafter “Joseph”) in view of Heffelfinger et al. (US 20030044967 A1, hereinafter “Heffelfinger”).
Regarding claim 18, Joseph teaches a detection method, comprising: 
introducing a fluid (paragraph [0111] teaches placing a sample into nanowells to create a reaction mixture) including the target substance (“sample”) and a detection reagent (paragraph [0101], “amplification reagents”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; paragraph [0068], “nanowells”) in which a target substance is detected based on a biochemical reaction thereof (paragraph [0015]), wherein each of the wells has an aspect ratio of 1 or more (paragraph [0070], aspect ratio from about 1 to about 4) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (paragraph [0070] teaches an aspect ratio calculated from a ratio of depth to width, wherein the width is interpreted as the diameter and wherein the diameter could be circular); and
causing a biochemical reaction of the target substance to occur in the wells (paragraph [0111] teaches placing the chip into a thermal cycling system, cycling the system, and analyzing results) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (paragraph [0140] teaches fluorescent DNA-binding dye are used for visual detection).
Joseph teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (Fig. 16 and paragraph [0213] teaches that the wells have a depth larger than a depth of field of a fluorescent microscope, interpreted as a CCD optical device with lenses and filters, because a CCD optical device with lenses and filters would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
While Joseph teaches detecting background spectrum noise measurements (paragraph [0208]), improving sensitivity and specificity of an assay (paragraph [0145]), and wherein the well depth may be about 100 µm to about 1 mm (paragraph [0070]), Joseph fails to explicitly teach wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction.
Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]). Heffelfinger teaches the depth of field is at least 25 µm (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Joseph to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction through routine experimentation in order to optimize detection of the biochemical reaction (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)). For example, one of ordinary skill would look to Joseph’s teaching of a minimum well depth of 100 µm (paragraph [0070])) with Heffelfinger’s minimum depth of field 25 µm (paragraph [0075]) to arrive at the claimed invention wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope through routine experimentation to optimize detection sensitivity of the biochemical reaction.
Additionally, it would have been obvious to one of ordinary skill in the art to have modified Joseph to incorporate the teachings of Heffelfinger to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance (i.e. signal) over a background of unbound fluorescently labeled elements (e.g. noise), as taught by Heffelfinger, thus improving the detection ability of the method. 
If it is determined that Joseph fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.
Regarding claim 19, Joseph teaches a method of detecting a target substance, comprising: 
introducing a fluid including a target substance (paragraph [0111] teaches placing a sample into nanowells to create a reaction mixture) and a detection reagent (paragraph [0101], “amplification reagents”) into a channel formed on a well array including a plurality of wells (paragraphs [0111] and [0156] teaches filling a plurality of nanowells wherein the nanowells comprise capillary channels to aid in distribution and flow of liquids on the surface of the nanowells); 
heating the well array such that a biochemical reaction of the target substance occurs in the wells (paragraph [0111] teaches placing the chip into a thermal cycling system);
 observing the well array by a fluorescent microscope (paragraph [0111] teaches analyzing results after a thermal cycling step; paragraph [0213] teaches a fluorescent microscope, interpreted as a CCD optical device with lenses and filters);  
wherein each of the wells has an aspect ratio of 1 or more as calculated by Formula (1) such that the biochemical reaction of the target substance is detected (paragraph [0070], aspect ratio from about 1 to about 4), wherein Formula (1) is defined as Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (paragraph [0070] teaches an aspect ratio calculated from a ratio of depth to width, wherein the width is interpreted as the diameter).
It appears that Joseph teaches observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells (Fig. 16 and paragraph [0213] teaches that the wells have a depth larger than a depth of field of a fluorescent microscope because a CCD optical device with lenses and filters would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
While Joseph teaches detecting background spectrum noise measurements (paragraph [0208]), improving sensitivity and specificity of an assay (paragraph [0145]), and wherein the well depth may be about 100 µm to about 1 mm (paragraph [0070]), Joseph fails to explicitly teach wherein a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction.
Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]). Heffelfinger teaches the depth of field is at least 25 µm (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Joseph to incorporate the teachings of Heffelfinger to provide a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction through routine experimentation in order to optimize detection of the biochemical reaction (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)). For example, one of ordinary skill would look to Joseph’s teaching of a minimum well depth of 100 µm (paragraph [0070])) with Heffelfinger’s minimum depth of field 25 µm (paragraph [0075]) to arrive at the claimed invention wherein a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells through routine experimentation in order to optimize detection sensitivity of the biochemical reaction.
Additionally, it would have been obvious to one of ordinary skill in the art to have modified Joseph to incorporate the teachings of Heffelfinger to provide a depth of field to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance (i.e. signal) over a background of unbound fluorescently labeled elements (e.g. noise), as taught by Heffelfinger, thus improving the detection ability of the method. 
If it is determined that Joseph fails to teach observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.
Regarding claim 20, Joseph further teaches the method further comprising: introducing a sealing liquid (paragraph [0111], “sealing the nanowells of the chip with mineral oil”) such that the sealing liquid seals the fluid including the target substance and the detection reagent in the wells (paragraphs [0076] and [0111] teach mineral oil is used to seal nanowells containing reaction samples to be analyzed).
Joseph in view of Heffelfinger fails to explicitly teach the method of introducing a sealing liquid into a channel.
Joseph teaches filling a plurality of nanowells wherein the nanowells comprise capillary channels to aid in distribution and flow of liquids on the surface of the nanowells (paragraphs [0111] and [0156]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of Heffelfinger to further incorporate the teachings of Joseph to provide the method of introducing a sealing liquid into a channel to seal the fluid. Doing so would utilize known structures and methods to aid in distribution of liquids to a well array that would have a reasonable expectation of improving efficiency of the method.
Regarding claim 22, Joseph teaches a detection method, comprising: 
introducing a fluid (paragraph [0111] teaches placing a sample into nanowells to create a reaction mixture) including the target substance (“sample”) and a detection reagent (paragraph [0101], “amplification reagents”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; paragraph [0068], “nanowells”) in which a target substance is detected based on a biochemical reaction thereof (paragraph [0015]), wherein each of the wells has an aspect ratio of 1 or more (paragraph [0070], aspect ratio from about 1 to about 4) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (paragraph [0070] teaches an aspect ratio calculated from a ratio of depth to width, wherein the width is interpreted as the diameter and wherein the diameter could be circular); and
causing a biochemical reaction of the target substance to occur in the wells (paragraph [0111] teaches placing the chip into a thermal cycling system, cycling the system, and analyzing results) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (paragraph [0140] teaches fluorescent DNA-binding dye are used for visual detection).
Joseph teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal (Fig. 16 and paragraph [0213] teaches that the wells have a depth larger than a depth of field of a fluorescent imager, interpreted as a CCD optical device with lenses and filters, because a CCD optical device with lenses and filters would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
While Joseph teaches detecting background spectrum noise measurements (paragraph [0208]), improving sensitivity and specificity of an assay (paragraph [0145]), and wherein the well depth may be about 100 µm to about 1 mm (paragraph [0070]), Joseph fails to explicitly teach wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction.
Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]). Heffelfinger teaches the depth of field is at least 25 µm (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Joseph to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction through routine experimentation in order to optimize detection of the biochemical reaction (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)). For example, one of ordinary skill would look to Joseph’s teaching of a minimum well depth of 100 µm (paragraph [0070])) with Heffelfinger’s minimum depth of field 25 µm (paragraph [0075]) to arrive at the claimed invention wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope through routine experimentation in order to optimize detection sensitivity of the biochemical reaction.
Additionally, it would have been obvious to one of ordinary skill in the art to have modified Joseph to incorporate the teachings of Heffelfinger to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance (i.e. signal) over a background of unbound fluorescently labeled elements (e.g. noise), as taught by Heffelfinger, thus improving the detection ability of the method. 
If it is determined that Joseph fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent imager of the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent imager”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (Ramalingam et al., “Real-time PCR array chip with capillary-driven sample loading and reactor sealing for point-of-care applications”, May 2009, Biomed Microdevices, 11:1007-1020. Hereinafter “Ramalingam”) in view of Heffelfinger.
Regarding claim 18, Ramalingam teaches a detection method, comprising: 
introducing a fluid (Fig. 2; page 1011, left column, first paragraph teaches introducing a PCR mixture into a channel formed on a well array) including the target substance (page 1012, section 2.5, “cDNA”) and a detection reagent (page 1012, section 2.5, “SYBR Green I”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; “microreactor”) in which a target substance is detected based on a biochemical reaction thereof (Fig. 1 caption,  “gene targets”) wherein each of the wells has an aspect ratio of 1 or more (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well, i.e. the depth is greater than the width) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well); and
 causing a biochemical reaction of the target substance to occur in the wells (page 1013, left column, “heated…fluorescence was measured”) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (page 1016, left column, first paragraph, “monitored for 30 mins on a fluorescence microscope”).
It appears that Ramalingam teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
While Ramalingam teaches a depth of a well of 180 µm (page 1015, right column, first paragraph), Ramalingam fails to explicitly teach wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction.
Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]). Heffelfinger teaches the depth of field is at least 25 µm (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction through routine experimentation in order to optimize detection of the biochemical reaction (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)). For example, one of ordinary skill would look to Ramalingam’s teaching of a well depth of 180 µm (page 1015, right column, first paragraph) with Heffelfinger’s minimum depth of field 25 µm (paragraph [0075]) to arrive at the claimed invention wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope through routine experimentation in order to optimize detection sensitivity of the biochemical reaction.
Additionally, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance (i.e. signal) over a background of unbound fluorescently labeled elements (e.g. noise), as taught by Heffelfinger, thus improving the detection ability of the method. 
If it is determined that Ramalingam fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.
Regarding claim 19, Ramalingam teaches a method of detecting a target substance (abstract, “gene targets”), comprising: 
introducing a fluid including a target substance and a detection reagent into a channel formed on a well array (Fig. 2; page 1011, left column, first paragraph teaches introducing a PCR mixture into a channel formed on a well array) including a plurality of wells (Fig. 2, “reactors”); 
heating the well array such that a biochemical reaction of the target substance occurs in the wells (page 1013, left column, “heated…fluorescence was measured”); 
observing the well array by a fluorescent microscope (page 1016, left column, first paragraph, “monitored for 30 mins on a fluorescence microscope”);  
wherein each of the wells has an aspect ratio of 1 or more as calculated by Formula (1) such that the biochemical reaction of the target substance is detected (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well), wherein Formula (1) is defined as Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well).
It appears that Ramalingam teaches observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).

While Ramalingam teaches a depth of a well of 180 µm (page 1015, right column, first paragraph), Ramalingam fails to explicitly teach wherein a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction.
Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]). Heffelfinger teaches the depth of field is at least 25 µm (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction through routine experimentation in order to optimize detection of the biochemical reaction (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)). For example, one of ordinary skill would look to Ramalingam’s teaching of a well depth of 180 µm (page 1015, right column, first paragraph) with Heffelfinger’s minimum depth of field 25 µm (paragraph [0075]) to arrive at the claimed invention wherein a depth of field of the fluorescent microscope is larger than a 1/100 of the depth of the wells through routine experimentation in order to optimize detection sensitivity of the biochemical reaction.
Additionally, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide a depth of field to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance (i.e. signal) over a background of unbound fluorescently labeled elements (e.g. noise), as taught by Heffelfinger, thus improving the detection ability of the method. 
If it is determined that Ramalingam fails to teach observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements
Regarding claim 20, Ramalingam further teaches the method further comprising: introducing a sealing liquid (page 1009, right column, first paragraph, “liquid sealant”) into a channel (Fig. 1a and Fig. 2) such that the sealing liquid seals the fluid including the target substance and the detection reagent in the wells (page 1011, left column, first paragraph and Fig. 2 teaches sealing of the microreactors to prevent evaporation of sample and cross contamination).
Regarding claim 21, Ramalingam further teaches the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope (page 1016, left column, first paragraph teaches a fluorescence microscope, which appears to lack a filter, and thus would have an unfiltered depth of field as a microscope).
Regarding claim 22, Ramalingam teaches a detection method, comprising: 
introducing a fluid (Fig. 2; page 1011, left column, first paragraph teaches introducing a PCR mixture into a channel formed on a well array) including the target substance (page 1012, section 2.5, “cDNA”) and a detection reagent (page 1012, section 2.5, “SYBR Green I”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; “microreactor”) in which a target substance is detected based on a biochemical reaction thereof (Fig. 1 caption,  “gene targets”) wherein each of the wells has an aspect ratio of 1 or more (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well, i.e. the depth is greater than the width) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well); and
 causing a biochemical reaction of the target substance to occur in the wells (page 1013, left column, “heated…fluorescence was measured”) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (page 1016, left column, first paragraph, “monitored for 30 mins on a fluorescence microscope”).
It appears that Ramalingam teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
While Ramalingam teaches a depth of a well of 180 µm (page 1015, right column, first paragraph), Ramalingam fails to explicitly teach wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction.
Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]). Heffelfinger teaches the depth of field is at least 25 µm (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method. 
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction through routine experimentation in order to optimize detection of the biochemical reaction (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)). For example, one of ordinary skill would look to Ramalingam’s teaching of a well depth of 180 µm (page 1015, right column, first paragraph) with Heffelfinger’s minimum depth of field 25 µm (paragraph [0075]) to arrive at the claimed invention wherein each of the wells has a depth 100 times or less than the depth of field of the fluorescence microscope through routine experimentation in order to optimize detection sensitivity of the biochemical reaction.
Additionally, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide each of the wells has a depth to generate a high ratio between a signal generated by an intended biochemical reaction and a noise generated by a negative control biochemical reaction. Doing so would allow detection of target substance (i.e. signal) over a background of unbound fluorescently labeled elements (e.g. noise), as taught by Heffelfinger, thus improving the detection ability of the method. 
If it is determined that Ramalingam fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent imager of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent imager”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.
Regarding claim 23, Ramalingam further teaches wherein the fluorescence microscope is configured to observe a state in which fluorescence signals are accumulated, throughout a range of the depth of field of the fluorescence microscope (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which would observe accumulation of fluorescence signal within the wells throughout a range of the depth of field ha because a fluorescent microscope would provide a depth of field to observe the reactions within the wells).
Regarding claim 24, Ramalingam further teaches wherein the fluorescence microscope is configured to observe direct fluorescence signals (page 1016, left column, first paragraph, “monitored for 30 mins on a fluorescence microscope”, thus the microscope measures fluorescence directly from the well).

Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Heffelfinger as applied to claim 18 above, and further in view of Ogi et al. (US 20130076897 A1, hereinafter “Ogi”).
Regarding claim 21, Joseph in view of Heffelfinger fail to teach explicitly wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope.
Ogi teaches an imaging method (abstract) comprising imaging a well array (Fig. 1A) comprising a plurality of wells. Ogi teaches the depth of a well of the plurality of wells is 10.99mm (paragraph [0024]) and that the depth of field of a fluorescent microscope (Fig. 1A, element 13, “imaging unit”; paragraph [0030] teaches the imaging unit 13 comprises a line sensor 131 formed by a CCD, lenses, and an imaging optical system 132) is 0.6mm or less (abstract). Ogi teaches that by having a depth of field of the fluorescent microscope of 0.6mm or less improves measurement accuracy and speed since the images are less affected by the shadows of the side walls of the wells (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of Heffelfinger to incorporate the teachings of Ogi to provide wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope. Doing so would improve measurement accuracy and speed as taught by Ogi. 
Regarding claim 23, Joseph further teaches wherein the fluorescence microscope is configured to observe a state in which fluorescence signals are accumulated, throughout a range of the depth of field of the fluorescence microscope (paragraph [0140] teaches fluorescent DNA-binding dye are used for visual detection; Fig. 16 and paragraph [0213] teach a fluorescent microscope, interpreted as a CCD optical device with lenses and filters, which observes fluorescent signals throughout a range of the depth of field because a CCD optical device with lenses and filters would provide a depth of field to observe the reactions within the wells).
Regarding claim 24, Joseph further teaches wherein the fluorescence microscope is configured to observe direct fluorescence signals (Figs. 16 and 18 show a part of the microscope above the wells; paragraph [0140] teaches products are directly visualized with detectable label such as fluorescent dye).
Regarding claim 25, Joseph further teaches wherein a direction of observing fluorescence signals is parallel to a direction of the depth of the wells (Figs. 16 and 18 show a part of the microscope above the wells, which is interpreted as observing fluorescence signals parallel to a direction of the depth of the wells).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of Heffelfinger as applied to claim 18 above, and further in view of Ogi et al. (US 20130076897 A1, hereinafter “Ogi”).
Regarding claim 21, if it is determined that Ramalingam in view of Heffelfinger fail to teach explicitly wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope, Ogi teaches an imaging method (abstract) comprising imaging a well array (Fig. 1A) comprising a plurality of wells. Ogi teaches the depth of a well of the plurality of wells is 10.99mm (paragraph [0024]) and that the depth of field of a fluorescent microscope (Fig. 1A, element 13, “imaging unit”; paragraph [0030] teaches the imaging unit 13 comprises a line sensor 131 formed by a CCD, lenses, and an imaging optical system 132) is 0.6mm or less (abstract). Ogi teaches that by having a depth of field of the fluorescent microscope of 0.6mm or less improves measurement accuracy and speed since the images are less affected by the shadows of the side walls of the wells (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam in view of Heffelfinger to incorporate the teachings of Ogi to provide wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope. Doing so would improve measurement accuracy and speed as taught by Ogi. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 06/01/2022, with respect to the rejections of claims 18-20 and 22  under 35 U.S.C. 102(a)(1) or in the alternative, under 35 U.S.C 103, specifically regarding the new limitation of “100 times or less than…”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Joseph et al. (US 20080176290 A1, hereinafter “Joseph”) in view of Heffelfinger et al. (US 20030044967 A1, hereinafter “Heffelfinger”) and Ramalingam et al. (Ramalingam et al., “Real-time PCR array chip with capillary-driven sample loading and reactor sealing for point-of-care applications”, May 2009, Biomed Microdevices, 11:1007-1020. Hereinafter “Ramalingam”) in view of Heffelfinger.
In regards to applicant’s arguments (see pages 5-6 of Remarks) regarding the rejection of claim 21 under 35 U.S.C. 112(a), the examiner respectfully disagrees. The disclosure does not describe the limitation of “the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope” (emphasis added). The drawings generally disclose a fluorescent microscope (Figs. 7a and 7b show the fluorescent microscope 40) and paragraphs [0062]-[0064] discloses the depth of a well smaller than the DOF, however the drawings and paragraphs [0062]-[0064] fails to support the “unfiltered” depth of field in an express, implicit, or inherent way. Note that any negative limitation or exclusionary proviso must have basis in the original disclosure and that the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)). The applicant mentioned that “since the fluorescence microscope observes direct fluorescence signals, the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope”, however, the disclosure does not describe the fluorescent microscope observing “direct” fluorescent signals.
In regards to applicant’s arguments (see page 7 of Remarks) that “as both of these references are entirely silent regarding the depth of field of the fluorescent microscope, it is just as likely, if not more likely, that these systems would use a depth shorter than the depth of field of the any detector. On this basis, inherency is not an appropriate basis…”, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is applicant’s opinion that “it is just as likely, if not more likely, that these systems would use a depth shorter than the depth of field of the any detector.” 
As stated above, Joseph teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (Fig. 16 and paragraph [0213] teaches that the wells have a depth larger than a depth of field of a fluorescent microscope, interpreted as a CCD optical device with lenses and filters, because a CCD optical device with lenses and filters would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
Furthermore, Ramalingam teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamilton et al. (EP 3090803 A1) teaches that in order to keep the signal to noise as high as possible the size of the well may not be too small; for instance, a well having dimensions of the order of magnitude of 1 nm would provide results too noisy to be exploited (paragraph [0089]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797